Citation Nr: 0903591	
Decision Date: 02/02/09    Archive Date: 02/12/09

DOCKET NO.  05-39 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant & Appellant's Son-in-Law




ATTORNEY FOR THE BOARD

Todd M. Gillett, Associate Counsel


INTRODUCTION

The veteran had service from August 1947 to January 1972.  
The veteran died in February 2004, and the appellant is his 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  In the October 2004 rating 
decision, the RO denied service connection for the cause of 
the veteran's death.  The appellant's disagreement with this 
rating decision led to this appeal.  The appeal was later 
transferred to the RO in Boise, Idaho.  The appellant and the 
appellant's son-in-law testified before the undersigned 
Veterans Law Judge in April 2007.  A copy of the hearing 
transcript has been associated with the claims file.

In August 2007, the Board denied the appellant's claim for 
entitlement to dependency and indemnity compensation (DIC) 
under to the provisions of 38 U.S.C.A. § 1318 and remanded 
the other claim on appeal, service connection for the cause 
of the veteran's death (under U.S.C.A. § 1310), requesting 
the Appeals Management Center (AMC) to: send an additional 
notice letter, in compliance with 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b); and assist the appellant is obtaining any 
identified outstanding VA or private medical records 
regarding the veteran's diabetes.  Having completed the 
required directives, the AMC considered the evidence of 
record and issued an SSOC in September 2008.  Inasmuch as the 
provisions of the Board's August 2007 remand has been 
complied with, the Board will now proceed with its review of 
the appeal.  Cf. Stegall v. West, 11 Vet. App. 268 (1998).

FINDINGS OF FACT

1.  At the time of the veteran's death, service connection 
was in effect for bilateral hearing loss; residuals of 
carcinoma of the prostate; degenerative arthritis of the 
lumbar spine; status-post fusion with spinal stenosis and 
disc bulge; degenerative arthritis of the cervical spine; 
chronic renal insufficiency; malaria; a status-post 
bunionectomy of the right small toe; a cyst on the right 
thigh; and hemorrhoids.  

2.  The original certificate of death shows that the veteran 
died in February 2004 at the age of 74; the causes of death 
were recorded as cardiorespiratory arrest due to anoxic brain 
injury due to cardiac arrest-ventricular fibrillation.  

3.  There is no medical evidence or competent opinion linking 
a cardiovascular disease, which is not apparent until many 
years post-service, to any incident of service.

4.  There is no medical evidence or competent opinion linking 
any of the veteran's service-connected disorders to his 
death.

5.  An amended death certificate reflects that the veteran 
had diabetes and that such   disease was an immediate, 
underlying, or contributing cause of his death.

6.  The veteran had active duty in Vietnam.  

7.  The physician who amended the death certificate 
subsequently indicated that he would have to resort to 
speculation in order to determine whether diabetes played a 
causative a role in the veteran's death. 

8.  The veteran's type II diabetes mellitus is presumed to 
have been incurred during service as a result of presumed 
exposure to herbicides while on active duty in Vietnam; 
however, the preponderance of the competent evidence is 
against a finding that his diabetes played a causative role 
in his death.  


CONCLUSION OF LAW

A service-connected disability did not cause or contribute 
substantially or materially to cause the decedent's death.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.307, 
3.309, 3.312 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002& Supp. 2008).  The VCAA 
provides, among other things, for notice and assistance to VA 
claimants under certain circumstances.  The VA has issued 
final rules amending its adjudication regulations to 
implement the provisions of the VCAA.  See generally 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  The intended 
effect of these regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance the VA will provide to a claimant 
who files a substantially complete application for VA 
benefits or who attempts to reopen a previously denied claim.

a.  Duty to Notify.  The VA has a duty to notify the veteran 
of any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102, 5103.  In order to 
meet the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b), VCAA notice must: (1) inform the claimant about the 
information and evidence necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that the VA will seek to provide; and (3) inform the claimant 
about the information and evidence the claimant is expected 
to provide.  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

Additionally, on March 3, 2006, the Court of Appeals for 
Veterans' Claims (Court) issued a decision in Dingess v. 
Nicholson, 19 Vet. App. 473, 484, 486 (2006), that held that 
the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service-
connection claim.  Those five elements include: (1) the 
veteran's status; (2) the existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) the degree of disability; and (5) the effective date of 
the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require the VA to review the 
information and the evidence presented with the claim, and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  This notice must also inform the veteran that a 
disability rating and an effective date for the award of 
benefits will be assigned if service-connection is granted.  
Id.

The United States Court of Appeals for Veterans Claims 
(Court) held in Hupp v. Nicholson, 21 Vet. App. 342 (2007) 
that, when adjudicating a claim for dependency and indemnity 
compensation (DIC) (to include service connection for the 
cause of the veteran's death), the VA must perform a 
different analysis depending upon whether a veteran was 
service connected for a disability during his or her 
lifetime.  The Court concluded that, in general, section 
5103(a) notice for a DIC case must include (1) a statement of 
the conditions, if any, for which a veteran was service 
connected at the time of his or her death; (2) an explanation 
of the evidence and information required to substantiate a 
claim for service connection for the cause of the veteran's 
death based on a previously service-connected condition; and 
(3) an explanation of the evidence and information required 
to substantiate a claim based on a condition not yet service 
connected.

The Board finds that the January 2008 VCAA letter 
substantially satisfied the provisions of 38 U.S.C.A. § 
5103(a) and Hupp, supra.  The veteran was informed about the 
information and evidence not of record that was necessary to 
substantiate his claim; the information and evidence that the 
VA would seek to provide; the information and evidence the 
claimant was expected to provide; and to provide any evidence 
in his possession that pertained to his claim.  This notice 
also provided the information required by Dingess.  However, 
this notice was not issued to the veteran prior to the 
initial October 2004 rating decision.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the Court held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  To the extent that a 
fully compliant VCAA notice was not provided before the 
initial unfavorable RO decision, the Board is cognizant of 
recent Federal Circuit decisions pertaining to prejudicial 
error.  Specifically, in Sanders v. Nicholson, 487 F.3d 881 
(2007), the Federal Circuit held that any error by the VA in 
providing the notice required by 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b)(1) is presumed prejudicial and that once an 
error is identified by the Court, the burden shifts to the VA 
to demonstrate that the error was not prejudicial.  The 
Federal Circuit reversed the Court holding that an appellant 
before the Court has the initial burden of demonstrating 
prejudice due to VA error involving: (1) providing notice of 
the parties' respective obligations to obtain the information 
and evidence necessary to substantiate the claim; (2) 
requesting that the claimant provide any pertinent evidence 
in the claimant's possession; and (3) failing to provide 
notice before a decision on the claim by the agency of 
original jurisdiction. (Emphasis added.)  See also Simmons v. 
Nicholson, 487 F.3d 892 (2007).  

In this case, the timing error with respect to the notice 
requirements noted above raises a presumption of prejudicial 
error regarding the claims, but such error is rebutted by the 
record.  Subsequent to the issuance of this notice, the RO 
re-adjudicated the veteran's claims, as demonstrated by the 
September 2008 SSOC.  See Prickett v. Nicholson, 20 Vet. App. 
370, 376-78 (2006) (validating the remedial measures of 
issuing a fully compliant VCAA notification and re-
adjudicating the claim in the form of a statement of the case 
to cure timing of notification defect).

The Court has held that an SSOC that complies with applicable 
due process and notification requirements constitutes a 
readjudication decision.  See Mayfield v. Nicholson, 20 Vet. 
App. 537, 541- 42 (2006) (Mayfield III); see also Prickett, 
supra (holding that a statement of the case that complies 
with all applicable due process and notification requirements 
constitutes a readjudication decision).  As the SSOC complied 
with the applicable due process and notification requirements 
for a decision, it constitutes a readjudication decision.  
Accordingly, the provision of adequate notice followed by a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  Mayfield III, 20 Vet. App. at 541-42, citing 
Mayfield v. Nicholson, 444 F.3d 1328, 133-34 (Fed. Cir. 2006) 
(Mayfield II).

It is also pertinent to note that the evidence does not show, 
nor does the veteran contend, that any notification 
deficiencies, with respect to either timing or content, have 
resulted in prejudice.  While the appellant does not have the 
burden of showing prejudice, the record raises no plausible 
showing of how the essential fairness of the adjudication was 
affected.

b.  Duty to Assist.  The Board also finds that all necessary 
assistance has been provided to the appellant.  The evidence 
of record indicates that the VA acquired the veteran's 
service medical records to assist the appellant with this 
claim.  There is no indication of any additional relevant 
evidence that has not been obtained.  A medical opinion was 
obtained, which addresses the appellant's assertion that the 
veteran's diabetes caused or materially contributed to his 
death.  This evidence along with the remaining medical and 
lay evidence of record is sufficient to resolve this appeal; 
there is no further duty to obtain a medical opinion. 

In view of the foregoing, the Board finds that the VA has 
fulfilled its duty to notify and assist the veteran in the 
claim under consideration.  Adjudication of the claim at this 
juncture, without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the appellant.  Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).

II.  Service Connection.

a.  Factual Background.  The appellant essentially claims 
that a disorder related to the veteran's service, 
specifically diabetes mellitus, contributed to his death.  At 
the time of his death, the veteran was service connected for 
bilateral hearing loss; residuals of carcinoma of the 
prostate; degenerative arthritis of the cervical and lumbar 
spine; chronic renal insufficiency; malaria; a bunionectomy 
of the right small toe; a right thigh cyst; and hemorrhoids.

A service personnel record, specifically a DD-214 form, 
includes a notation indicating that the veteran began a term 
of service, lasting from January 1969 to January 1972, while 
at Long Binh, Vietnam.  

Service medical records do not contain any notation regarding 
diagnosis or treatment for diabetes mellitus.  

A May 2002 VA medical record included a diagnosis of diabetes 
mellitus without complications, type II.  In a March 2003 VA 
medical record, the examiner included diabetes mellitus, type 
II in a list of secondary diagnoses; and noted that the 
veteran was on a diabetic diet.  A June 2003 VA medical 
record listed diabetes mellitus in a list of the disorders 
the veteran has experienced, but included no notation 
regarding contemporaneous treatment for the disorder.  On an 
August 2003 VA medical record, the veteran reportedly 
indicated that he had non-insulin dependent diabetes mellitus 
for one year.  No further records in the claims file indicate 
treatment for diabetes.  

The terminal hospital records show that, in February 2004, 
the veteran was admitted in a comatose state after he 
experienced a cardiac arrest at home.  The veteran's wife 
indicated that he had been short of breath for the past week, 
prior to the arrest.  By the time paramedics arrived, he was 
in full ventricular fibrillation.  He became asystolic and 
was in that state for approximately 30 minutes.  He also was 
noted to have had possibly inadequate ventilation on the way 
to the hospital.  Once admitted to the hospital, he developed 
generalized seizures.  On one record, the examiner's 
impression was ventricular failure in the aftermath of 
cardiac arrest with asymmetric pulmonary ventilation and 
impaired pulmonary ventilation; cardiac arrest, origin not 
established; prolonged pulselessness; reported peripheral 
vascular disease with carotid endarterectomy; and edema of 
the lower extremities, possible cor pulmonale.  Just prior to 
the veteran's death, the examiner found anoxic encephalopathy 
after a prolonged period of pulselessness during 
resuscitation from arrest.   

The original death certificate signed by M.B., M.D. (initials 
used to protect privacy) reveals that the immediate cause of 
death was recorded at that time as cardiorespiratory arrest 
due to anoxic brain injury due to cardiac arrest/ventricular 
fibrillation.  

In an April 2004 letter, a medical doctor, Dr. B., who 
prepared the death certificate reported that he neglected to 
mention that the veteran had a history of diabetes.  He noted 
that whether the diabetes contributed to his arrest was 
unestablished, but that the diabetes may have been an 
underlying cause of death.  The claims file includes an 
amended death certificate that indicates that veteran had 
diabetes and that diabetes was an immediate, underlying or 
contributing cause of or condition leading to death.  

In an April 2007 letter, Dr. B submitted an additional 
letter.  He wrote that he did not recall from whence he had 
received the information that the veteran had diabetes and 
noted that he could not verify firmly whether diabetes was 
present or not at the time of death.  He stated that he 
amended the death certificate due to the understanding that 
the presence of diabetes increased the likelihood of 
developing vascular disease and increased the likelihood of 
premature death from vascular disease in general.  He opined 
that it was really difficult to establish with certainty 
whether diabetes was a contributing factor in this case.  He 
noted that it was impossible for him to reliably answer how 
great a role, if any, diabetes may have played in the 
veteran's death.  

At a hearing before the Board, the appellant stated that her 
husband might have had diabetes for ten years prior to his 
death and that she did not know if her husband took any 
medications for diabetes.  See Transcript at 5.  

b.  Law and Regulations.  38 C.F.R. § 3.312 sets forth the 
provisions governing benefits relating to a veteran's cause 
of death.  38 C.F.R. § 3.312.  Specifically, it states that 
"[t]he death of a veteran will be considered as having been 
due to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death."  38 C.F.R. § 3.312(a); accord 
Timberlake v. Gober, 14 Vet. App. 122, 127 (2000).  A 
service-connected disability "will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto."  38 C.F.R. § 3.312(b); accord Timberlake, 
supra.  In contrast, a contributory cause of death is a 
service-connected disability that is shown to have 
"contributed substantially or materially [to death]; that is 
combined to cause death; that is aided or lent assistance to 
the production of death."  38 C.F.R. § 3.312(c)(1); accord 
Timberlake, supra.  Thus, "[i]t is not sufficient to show 
that it causally shared in producing death, but rather it 
must be shown that there was a causal connection," and a 
contributory cause of death is not related to the principal 
cause.  38 C.F.R. § 3.312(c)(1).  Determining the veteran's 
cause of death requires the "exercise of sound judgment, 
without recourse to speculation, after a careful analysis has 
been made of all the facts and circumstances surrounding the 
death of the veteran, including, particularly, autopsy 
reports." 38 C.F.R. § 3.312(a).

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated 
during active military service.  38 U.S.C.A. § 1110.  Service 
connection may also be established for disease diagnosed 
after discharge from service when all the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection may be granted for certain chronic 
diseases, to include cardiovascular-renal disease, when they 
are manifested to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309.

38 U.S.C.A. § 5107 sets forth the standard of proof applied 
in decisions on claims for veterans' benefits.  An appellant 
will receive the benefit of the doubt when an approximate 
balance of positive and negative evidence exists.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when an appellant 
seeks benefits and the evidence is in relative equipoise, the 
appellant prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A 
claim will be denied only if a preponderance of the evidence 
is against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519-20 (1996).

c.  Analysis.  Having reviewed the evidence of record, the 
Board finds that preponderance of evidence is against the 
appellant's claim for service connection for the cause of the 
veteran's death.  Specifically, the evidence does not 
establish that a service-connected disability was either the 
principal or a contributory cause of death.

The initial death certificate indicated that the veteran died 
of cardiorespiratory arrest due to anoxic brain injury due to 
cardiac arrest/ventricular fibrillation.  At the time of his 
death, the veteran was service connected for bilateral 
hearing loss; residuals of carcinoma of the prostate; 
degenerative arthritis of the cervical and lumbar spine; 
chronic renal insufficiency; malaria; a bunionectomy of the 
right small toe; a right thigh cyst; and hemorrhoids.  No 
competent evidence in the record indicates that any of the 
service-connected disorders was either a principal or a 
contributory cause of the veteran's death.

The VA medical records indicate that the veteran was 
diagnosed with diabetes mellitus, type II and, as of March 
2003, it is apparent he was treated by being placed on a 
diabetic diet.  While service connection was not in effect 
for diabetes at the time of the veteran's death and there is 
a paucity of medical evidence relating to treatment for this 
disorder, since the veteran had active duty in Vietnam and 
there is sufficient medical evidence of a diagnosis of 
diabetes mellitus, type II, the Board finds that service 
connection is warranted for diabetes due to presumed exposure 
to an herbicidal agent.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 
3.307(a)(6), 3.309(e). The question remains whether the 
veteran's diabetes caused or materially contributed to his 
death.  

From the record of evidence, the Board finds that the 
preponderance of evidence is against the appellant's claim 
that her husband's diabetes was either a principal or a 
contributory cause of the veteran's death.  The original 
death certificate was negative for any indication that 
diabetes was an underlying or contributing cause of or 
condition leading to the veteran's death.  While the death 
certificate was amended to include diabetes amongst the 
causes of the death, the amendment to the certificate was 
based on the opinion of a private physician (Dr. B), who 
subsequently stated in an April 2004 letter that, in his 
opinion, whether the diabetes contributed to the veteran's 
cardiac arrest was unestablished and that diabetes may have 
been an underlying cause of death.  (Emphasis added).  In an 
April 2007 letter, the same physician reported that it was 
impossible for him to reliably answer how great a role, if 
any, diabetes may have played in the veteran's death.  
(Emphasis added.)  

38 C.F.R. § 3.102 provides that service connection may not be 
based on a resort to speculation or even remote possibility, 
and a number of Court cases have provided additional guidance 
as to this aspect of weighing medical opinion evidence.  See, 
e.g., Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992) 
(evidence favorable to the veteran's claim that does little 
more than suggest a possibility that his illnesses might have 
been caused by service radiation exposure is insufficient to 
establish service connection); Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992) (medical evidence which merely indicates 
that the alleged disorder "may or may not" exist or "may or 
may not" be related, is too speculative to establish the 
presence of the claimed disorder or any such relationship).  
Dr. B's opinion is speculative in nature.  Medical evidence 
that is speculative, general or inconclusive in nature cannot 
support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 
(1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 
(1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  In 
view of the foregoing, the Board finds that Dr. B's opinion, 
when considered in its entirety, to include the most recent 
amendments to earlier statements, does not have probative 
value.  See Baldwin v. West, 13 Vet. 1, 8 (1999) (the Board 
is to determine the probative value of the evidence before 
it).  

In summation, the Board finds that the original certificate 
of death shows that the veteran died in February 2004 at the 
age of 74; and the causes of death were recorded as 
cardiorespiratory arrest due to anoxic brain injury due to 
cardiac arrest-ventricular fibrillation.  There is no medical 
evidence or competent opinion linking a cardiovascular 
disease, which is not apparent until many years post-service, 
to any incident of service.  There is no medical evidence or 
competent opinion linking any of the veteran's service-
connected disorders to his death.  The Board is cognizant of 
an amended death certificate, which reflects that the veteran 
had diabetes and that such disease was an immediate, 
underlying, or contributing cause of his death.  Since the 
veteran had active duty in Vietnam, service connection for 
diabetes mellitus, type II is presumed based upon presumed 
exposure to herbicides in Vietnam.  However, the physician 
who amended the death certificate subsequently indicated that 
he would have to resort to speculation in order to determine 
whether diabetes played a causative a role in the veteran's 
death.  Under these circumstances, the Board finds that the 
preponderance of the evidence competent evidence is against a 
finding that the veteran's diabetes played a causative role 
in his death.  In view of the foregoing, a service-connected 
disability did not cause or contribute substantially or 
materially to cause the decedent's death.  38 U.S.C.A. § 
1310; 38 C.F.R. § 3.312.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable and the 
claim for service connection for the cause of the veteran's 
death must be denied.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding 
that "the benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"); Gilbert, 1 Vet. App. 49, 56 (1990).  









ORDER

Service connection for the cause of the veteran's death is 
denied.  


______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


